Exhibit 99.1 FOR IMMEDIATE RELEASE IRIDEX Reports 2015 Second Quarter, Six-Month Results Mountain View, CA. – August 6, 2015 – IRIDEX Corporation (Nasdaq: IRIX) today reported financial results for the second quarter and six months ended July 4, 2015. ● Revenues were $9.0 million in the second quarter of 2015 compared to $10.6 million in the 2014 second quarter.For the first six months of 2015, revenues were $19.8 million compared to $20.9 million in the prior year period. ● Gross margin for the 2015 second quarter was 46.7% compared to 50.0% in the second quarter of the prior year. ● In the 2015 second quarter, the operating loss was $0.7 million compared to operating income of $0.4 million in the 2014 second quarter. ● Net loss for the second quarter of 2015 was $0.7 million, or $0.07 loss per share, compared to net income of $0.3 million, or $0.03 per diluted share, in the prior year period.Net loss for the first six months of 2015 was $0.4 million, or $0.04 loss per share, compared to net income of $0.8 million, or $0.07 per diluted share, in the first six months of 2014. ● Guidance: For the 2015 third quarter, the Company anticipates revenue of $9.7 million to $10.0 million, gross margin is anticipated to come in between 47% and 49%, and operating expenses are expected to be $4.9 million to $5.1 million.
